DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, and 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…at least one graphene layer located on a second surface of the semiconductor layer, wherein the single metallic carbon nanotube, the semiconductor layer and the at least one graphene layer are stacked with each other to form at least one three-layered stereoscopic structure, the semiconductor layer is asymmetrically sandwiched between the single metallic carbon nanotube and the at least one graphene layer.…” in combination with the remaining limitations. Claims 2, 3, and 8-13 are dependent upon claim 1 and are therefore allowable.

Regarding claim 14, the prior art fails to anticipate or render obvious the claimed invention including “…a semiconductor layer located on the surface of the insulating 

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…at least one metallic carbon nanotube located on a surface of the insulating layer; a semiconductor layer located on the surface of the insulating layer and covering the at least one metallic carbon nanotube; at least one graphene layer located on a surface of the semiconductor layer, wherein the semiconductor layer is located between the at least one metallic carbon nanotube and the at least one graphene layer and the at least one metallic carbon nanotube,  at least one first electrode electrically connected to the at least one metallic carbon nanotube; at least one second electrode electrically connected to the at least one graphene layer; at least one current detecting element electrically connected with the at least first electrode and the at least second electrode; and at least one power source electrically connected with the at least first electrode and the at least second electrode…” in combination with the remaining limitations. Claims 19 and 20 are dependent upon claim 18 and are therefore allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899